Citation Nr: 9911901	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-15 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from November 1973 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 RO decision that denied the 
veteran's claim of service connection for a psychiatric 
disability.  It should be noted that the RO previously 
adjudicated a claim of service connection for a psychiatric 
disability in May 1979.  In this earlier decision, the RO 
determined that the veteran did not have a neuropsychiatric 
disability that was recognized under VA law.  The veteran did 
not appeal this May 1979 decision and it is final.  See 
38 C.F.R. §§ 20.200, 20.1103 (1998).  

Because the 1979 RO decision is final, the appropriate issue 
to be addressed is whether new and material evidence has been 
submitted since the May 1979 decision.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 
Vet. App. 273 (1996).  Although the RO addressed the 
veteran's claim of service connection for a psychiatric 
disability on a direct service connection basis without 
regard to the issue of finality, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to consider the new and 
material issue regardless of the RO's action.  Barnett v. 
Brown, 8 Vet. App. 1 (1995). 


FINDINGS OF FACT

1.  In a May 1979 rating decision, the RO denied service 
connection for a psychiatric disability; the veteran was 
provided notice of the decision and of her appellate rights, 
did not appeal this determination, and the decision became 
final.

2.  Evidence added to the record since the May 1979 rating 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The veteran's claim of service connection for a 
psychiatric disability is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1979 RO decision denying 
service connection for a psychiatric disability is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that she had a 
normal psychiatric evaluation at her enlistment examination 
in September 1973.  They also show that she was diagnosed as 
having chronic alcoholism in March 1974, and was diagnosed as 
having tension headaches in April 1974.  

An August 1974 service medical record reflects an impression 
of anxiety reaction.  Later in August 1974 the veteran was 
diagnosed as having an adult situation reaction.  This latter 
record shows that the veteran had no overt psychopathology 
such as psychosis, neurosis or organic brain disease.  
Supportive therapy was prescribed.

A December 1974 service medical record shows that the veteran 
presented to an emergency room because of nausea, vomiting 
and insomnia.  It was noted that she had an acute anxiety 
reaction.

The veteran was found to have a normal psychiatric evaluation 
at her separation examination in April 1975.

VA treatment records show that the veteran was seen at a 
medical facility in April 1975 with complaints of being very 
nervous and having a feeling of drowning.  There was no 
evidence of hallucination or suicidal tendencies.  Valium was 
prescribed.  

According to a July 1975 VA treatment record, the veteran had 
a history of severe headaches for three months and had 
remained nervous with no hallucinations.  She was referred to 
the neuropsychiatric clinic.

In August 1977 the veteran was admitted to a private hospital 
for psychiatric observation.  She was diagnosed as having a 
personality disorder with alcohol and poly drug abuse 
including heroin, allegedly.

A December 1978 VA treatment record shows that the veteran 
had requested to see a psychiatrist due to problems with 
nervousness.  She was assessed as having depressive neurosis.  
She was again diagnosed by VA as having depressive neurosis 
in March 1979.  

In April 1979 the veteran was seen at a VA medical facility 
where she was diagnosed as having agitated depression with 
suspicious-paranoid ideation.

A VA hospital summary in April 1979 shows that the veteran 
was hospitalized for 10 days after overdosing a few days 
earlier.  The summary states that the veteran had been 
followed in the neuropsychiatric clinic since December 1978.  
It also contains a diagnosis of schizoid personality.

In April 1979 the veteran filed a claim of service connection 
for schizophrenia and claimed that this disability began in 
1975.

The evidence summarized below was submitted to the RO after 
the veteran filed her January 1997 application to reopen a 
claim of service connection for a psychiatric disability.  
Such claimed disabilities included depression, a nervous 
condition, bipolar, schizophrenia and catatonia.

On file is a private hospital summary dated in September 1979 
which shows that the veteran had been admitted for one day 
for the purpose of determining whether she had the capacity 
to stand trial for a felony charge.  It was determined that 
she was competent to stand trial.  She was diagnosed as 
having depression, psychoneurotic.

Medical records from the state department of mental health 
are dated in January 1997 and show that the veteran had a 20 
year history of depression that was intermittent.  These 
records contain a diagnosis of major depression.

In a February 1997 rating decision, the RO denied service 
connection for a psychiatric disability.  In a subsequent 
rating decision in February 1997, the RO found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a psychiatric disability.

At a hearing at the RO in September 1997, the veteran 
testified that at one point in service she believed that 
someone had placed something in her drink causing her to have 
hallucinations and to go AWOL.  She said that when the 
captain asked her if she wanted to stay in the military or 
get out, she told him that she wanted to get out because her 
"mind was so messed up [she] knew that she couldn't cope."  
She said that she had been treated at a VA medical facility 
in 1975 and was given a diagnosis of schizophrenia.  She said 
that she was currently receiving monthly treatment at a state 
mental health facility and had applied for social security 
income.


Legal Analysis

The veteran's initial claim of service connection for 
psychiatric disability was denied by the RO in May 1979.  The 
veteran did not timely appeal this decision following the 
provisions of 38 C.F.R. § 20.200 (1998), and it is final.  
See 38 C.F.R. § 20.1103 (1998).  In order to reopen a claim 
of service connection for this disability, new and material 
evidence must be submitted since the May 1979 disallowance of 
the claim.  See 38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. App. 273 
(1996).

In September 1998 the United States Court of Appeals for the 
Federal Circuit issued a decision that changed the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim of service connection.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit expressly rejected the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim as set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) and held that there is 
no longer a requirement that in order to reopen a claim, the 
new evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Hodge, 
supra.

Instead, the Federal Circuit in Hodge held that new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court) (formerly the United States Court of 
Veterans Appeals) in Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17 1999) (en banc), and in Winters v West, No. 97-
2180, (U.S. Vet. App. Feb. 17 1999) (en banc) set forth a 
three-part test for the adjudication of previously denied 
claims to which finality had attached.  Under the new Elkins 
test, the Secretary must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
slip op. at 14-15; Winters, slip op. at 4.

It is evident from the evidence in this case that the first 
part of the Elkins test has been met.  That is, additional 
evidence has been submitted since the 1979 decision that has 
not been previously considered and which bears directly and 
substantially upon the issue of service connection for a 
psychiatric disability.  Such evidence includes private 
medical records in 1979 and 1997 that reflect psychiatric 
diagnoses.  Other evidence submitted after 1979 includes the 
veteran's hearing testimony to the effect that she had had 
psychiatric symptoms ever since service and had been 
diagnosed as having schizophrenia within one year of service.  
This noted evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge, supra.  Having determined that new and material 
evidence has been added to the record, the veteran's claim of 
service connection for psychiatric disability is reopened.




Well groundedness

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins; Winters.  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Certain chronic diseases, including psychoses, will be 
presumed to be service-connected if manifest to a compensable 
degree within one year of service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that she began to experience 
hallucinations while in service.  This contention, in 
addition to service medical records which show diagnoses of 
adult situation reaction and anxiety reactions, as well as 
postservice medical evidence showing that the veteran had 
been treated by VA for nervousness within one year of 
service, and subsequent medical evidence reflecting various 
psychiatric diagnoses, satisfies the three elements for a 
well grounded claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997); Caluza, supra.



ORDER

The application to reopen a claim of service connection for a 
psychiatric disability is granted and this service connection 
claim is well grounded; thus, it is subject to further action 
as discussed in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Due to the plausibility of the veteran's service connection 
claim, VA must fulfill its statutory obligation to assist her 
with the facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a).  Such a duty in this case requires additional 
medical development.  In this regard, the Court held that the 
"fulfillment of the statutory duty to assist here includes 
the conduct of a thorough and contemporaneous medical 
examination which takes into account the record of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 
Vet. App. 127 (1993).  Accordingly, the veteran should be 
afforded a VA psychiatric examination in order to obtain 
medical clarification as to the presence and nature of any 
current psychiatric disabilities, the date of onset of any 
such disabilities, and the relationship, if any, between such 
disabilities and service.

At a hearing in September 1997, the veteran testified that 
she was being treated on a monthly basis at a state area 
mental health facility.  These treatment records should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also at the September 1997 hearing the veteran said that she 
had applied for social security income.  Accordingly, the 
veteran should be asked to clarify whether she applied for 
social security retirement benefits or social security 
disability benefits.  If she applied for the latter benefit, 
her Social Security Administration records should be 
obtained, to include all medical evidence used in deciding 
the claim.  Murincsak, supra.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted and 
asked to:

a.  clearly identify (names, 
addresses, dates) all sources (VA or 
non-VA) of treatment for her 
psychiatric problems, including the 
address and treatment dates of the 
"South Carolina Area Mental 
Health" facility.  The RO should 
contact any identified source not 
previously contacted and obtain 
copies of the records, following the 
procedures of 38 C.F.R. § 3.159 
(1998). 

b.  clarify whether she is in 
receipt of social security 
disability benefits or social 
security retirement benefits.  It 
she is receiving the latter benefit, 
the RO should obtain her social 
security records to include all 
medical evidence used in deciding 
the social security disability 
claim.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the diagnosis and etiology of 
any current psychiatric problems.  The 
examiner should be asked to review the 
evidence contained in the claims file, 
including the service medical records and 
a copy of this REMAND, examine the 
veteran, and respond to each of the 
following items:

a.  State as precisely as possible 
all psychiatric diagnoses that the 
veteran currently has.

b.  For each diagnosis listed in 
"a," above, state as precisely as 
possible the time of onset of the 
disorder(s) and give a medical opinion as 
to whether the disorder(s) is/are 
etiologically related to a disease or 
injury the veteran had in service.

The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.  

3.  The RO should then adjudicate the 
claim of service connection for a 
psychiatric disability.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

